Citation Nr: 1822478	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  09-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 20, 2017 and to a rating in excess of 70 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 5, 2017.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had a verified period of active duty for training from May 2001 to August 2001, and served on active duty from December 2003 to March 2005 and from November 2007 to November 2008, with additional service in the Army National Guard.  He was awarded the Combat Action Badge for his service in Iraq between March 2003 and March 2004.

These matters originally come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied entitlement to service connection for bilateral hearing loss and a bilateral knee condition, and denied entitlement to a rating in excess of 50 percent for service-connected PTSD.  For the issues of service connection for frequent urination and a low back disability, the Board notes that entitlement to service connection was subsequently granted in an August 2015 rating decision.  Additionally, entitlement to service connection for a bilateral knee condition, and left ear hearing loss was granted in an October 2017 rating decision.  Therefore, those matters are no longer before the Board for consideration.

This case was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in May 2013 and March 2017, and prior to this, the issue of hearing loss was remanded to the AOJ for additional development in March 2011.  All matters on appeal have now been returned to the Board for further adjudication. 

With regard to the issue of service connection for bilateral hearing loss, the Veteran was provided a Board videoconference hearing in May 2010.  A copy of the hearing transcript has been associated with the claims file.  Additionally, although the Veteran requested and was scheduled for a Board hearing with regard to his PTSD and bilateral knee claims, he requested that his initial hearing be postponed to allow him time to procure legal representation.  His hearing was then postponed until September 2016, at which time the Veteran did not appear for his scheduled hearing.  As the Veteran has neither requested another hearing nor has he submitted an explanation providing good cause for not attending, the Board will proceed to adjudicate the Veteran's appeal. 

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran's attorney has asserted that that the Veteran has had difficulty maintaining employment since conclusion of his active duty service.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of his increased rating for service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board notes that in August 2017, the Veteran's attorney noted that some pieces of evidence relevant to the Veteran's PTSD claim had not been included in the August 2017 Supplemental Statement of the Case (SSOC).  However, the Board because the Veteran's appeal was not certified to the Board until 2015, and neither the Veteran nor his attorney has requested otherwise, the Board may review the evidence identified in the first instance.  38 U.S.C. § 7105(e)) (2012); 112 P.L. 154 (Sec. 501)).

Finally, the Board notes that the Veteran's attorney submitted December 2017 argument regarding the appropriate effective date for service connection for left ear hearing loss, which was granted in an October 2017 rating decision.  However, as the issue of entitlement to an earlier effective date has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by symptoms that most closely equate occupational and social impairment with deficiencies in most areas.

2.  Prior to January 5, 2017, the Veteran's service-connected disabilities did not preclude him from securing substantially gainful employment.


CONCLUSIONS OF LAW

1.   For the entire appeal period, the criteria for a rating of 70 percent, but not higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2017).

2.  Prior to January 5, 2017, the criteria for entitlement to TDIU have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided several VA examinations in connection with his PTSD claim including August 2009, August 2011, April 2014, April 2017, and September 2017 VA examinations.  After a review of each of the aforementioned examination reports, the Board finds that collectively, these examinations are adequate for rating purposes because they were based on a thorough review of the claims file, include an in-person examination, detailed medical history, and the completion of relevant diagnostic testing responsive to the relevant rating criteria.  Accordingly, the Board finds that the aforementioned VA examination reports collectively provide an adequate basis on which to adjudicate the Veteran's PTSD claim.

Finally, neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to an Increased Rating for PTSD

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Prior to June 20, 2017, the Veteran's PTSD was evaluated at 50 percent, and is rated at 70 percent thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.  A 50 percent evaluation requires occupational and social impairment "with reduced reliability and productivity due to such symptoms as": (1) flattened affect; (2) circumstantial, circumlocutory, or stereotyped speech; (3) panic attacks more than once a week; (4) difficulty in understanding complex commands; (5) impairment of short-and long-term memory as demonstrated by retention of only highly learned material or forgetting to complete tasks; (6) impaired judgment; (7) impaired abstract thinking; (8) disturbances of motivation and mood; and (9), difficulty in establishing and maintaining effective work and social relationships.  Id.  A 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id.  Finally, a 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  A 100 percent rating is warranted when there is evidence of "total occupational and social impairment due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  

The above listed symptoms associated with the 50, 70, and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id.

The Board notes that the current version of 38 C.F.R. § 4.125 (2017), utilizes the Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) to diagnose and assess mental health disorders.  However, previously, including at the time the Veteran's claim was filed and VA examinations procured, VA utilized the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  Accordingly, diagnoses made in VA examinations and VA mental health treatment records often include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score consistent with the DSM-IV.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental-health illness, with higher scores reflecting a greater degree of psychological, social and occupational functioning than lower scores.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). An examiner's classification of the level of psychiatric impairment through assignment of a GAF score or otherwise, must be considered, but is not in and of itself determinative of the rating level to be assigned to the mental health disorder at issue. VAOPGCPREC 10-95.  Therefore, the extent that the Veteran has been assigned a GAF, the Board will consider this evidence.

The Veteran has been provided several VA examinations to assess the severity of his service-connected PTSD, the first of which was conducted in August 2009.  On mental status examination the examiner observed that the Veteran's appearance and hygiene are appropriate, affect flattened, with near-continuous depressed mood.  At that time the Veteran reported being a hermit who limited how often he left the house.  Impaired impulse control due to drinking was observed with unprovoked periods of violence and irritability while drunk and increased depression due to drinking.  Speech was within normal limits but impaired attention and/or focus was noted. The Veteran's concentration was noted to be very much affected by his recurrent traumatic memories, depressed mindset, and alcohol intoxication, but panic attacks were absent.  Signs of suspiciousness in the form of keeping checking locks and doors and monitoring the perimeter of the house were noted. Delusions and hallucination were absent, thought processes are appropriate, and the Veteran's judgment was noted to be impaired with frequent fights with others.  Suicidal and homicidal ideation was not present.  The examiner assessed the Veteran's PTSD as manifesting as occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking, and mood.  In support of this the examiner noted the following symptoms: (1) near continuous depression affecting the ability to function independently, appropriately and effectively; (2) impaired impulse control (such as unprovoked irritability with periods of violence); (3) difficulty in adapting to stressful circumstances (including work or a work-like setting); and (4) inability to establish and maintain effective relationships.  The examiner also noted that the Veteran had lost interest in life and people around him as well as recreational pursuits and that he had constant intrusive memories and nightmares which impacted his concentration and overall level of energy and his ability to concentrate due to sleep disturbance.  Due to drinking, lack of interest, and self-isolation the Veteran's wife was noted to be divorcing him.  The Veteran endorsed suicidal thoughts, apathy, and anhedonia.  He reported recurrent rage and alcohol abuse, yelling and screaming at his wife, picking fights, and throwing and breaking things.  He also reported getting into physical fights when he would drink in bars, leading him to drink at home alone instead.  A persistent sense of foreshortened future was observed.  The Veteran reported that he put no effort into keeping in touch with people, or keeping friends generally, and avoided other veterans.

Another VA examination was conducted in May 2011.  This examination revealed daily alcohol abuse with minimization of consumption; diagnoses of PTSD, major depressive disorder in remission, pathological gambling, alcohol dependence disorder and attention deficit disorder.  The Veteran reported dining with his mother occasionally at restaurants but not with any friends, and generally reported that he felt more comfortable by himself.  The Veteran reported not reaching out to old friends when they reached out to him on Facebook.  He reported that he used to have a roommate but this roommate had moved out.  He reported waking up three or four times a night in a sweat, with dreams about war waking him up, and estimated that he got about three hours of sleep a night.  He reported panic attacks once a day that lasted until he got out of the situation that triggered the panic attack.  The Veteran denied suicidal or homicidal thoughts, reported no episodes of violence, and hygiene was good.  Mild impairment of immediate and recent memory was observed.  The examiner found that the Veteran's PTSD symptoms included the following: (1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; (2) recurrent distressing dreams of the event; (3) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; (4) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; (5) efforts to avoid thoughts, feelings, or conversations associated with the trauma; (6) efforts to avoid activities, places, or people that arouse recollections of the trauma; (7) markedly diminished interest or participation in significant activities; (8) feeling of detachment or estrangement from others; (9) difficulty falling or staying asleep; (10) difficulty concentrating; (11) hypervigilance; and (12) exaggerated startle response.  The Veteran reported daily, severe symptoms lasting several minutes with specific triggers of helicopters, fireworks, and TV shows about weapons or uniforms, as well as loud backfire. The Veteran reported isolating from friends, difficulty concentrating, and avoiding groups.  The Veteran expressed anxiety at work when having to handle more than one client at a time.  The examiner assigned a GAF of 55.  An April 2014 VA examiner assessed the Veteran for frequent urination issues reported by him, but found no evidence of a urinary tract condition, finding that his complaints were more likely than a somatic manifestation of the Veteran's mental health disorders/

Two additional PTSD examinations were conducted in April 2017 and September 2017.  In April 2017 The Veteran's PTSD was assessed as resulting in occupational and social impairment with reduced reliability and productivity.  The Veteran reported symptoms of PTSD that include persistent nightmares of combat related experiences, avoidance of trauma related cues, irritability, loss of interest in activities, poor sleep, hypervigilance and exaggerated startle. The Veteran stated that his anxiety and sleep concerns had interfered with social and work situations (e.g., calling in or leaving early, most recently not taking assignments, social isolation, decreased participation in social activities with family and friends).  The Veteran reported alcohol use characterized by persistent pattern of drinking behavior over longer time than intended that had led to some discord with his wife. The Veteran reported a positive relationship with immediate family but noted that they had provided feedback that he appeared disconnected.  The Veteran reported marital discord associated with his drinking, and his being disconnected.  The Veteran denied hobbies and recreational activities, reporting that he was a home body and liked to cook. He also reported that he made an effort to stay in touch with one old friend who lived in another state.  The Veteran explained that his new job as a disaster claims adjuster had been stressful for him, working long hours and far away from home.  He reported that he was currently on leave from his job and did not want to return.  The examiner observed that the Veteran was well-groomed and casually dressed with speech within normal limits, calm mood, slightly blunted affect, and fair insight.  The Veteran denied suicidal or homicidal ideation at that time.

At the Veteran's September 2017 VA examination the examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  Symptoms identified by the examiner included: (1) recurrent, involuntary, and intrusive distressing memories of the traumatic event; (2)recurrent distressing dreams; (3) intense or prolonged psychological distress at exposure to internal or external cues; (4) marked physiological reactions to internal or external cues; (5) thought and external reminder avoidance; (6) persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; (7) persistent negative emotional state; (8) markedly diminished interest or participation in significant activities; (9) feelings of detachment or estrangement from others; (10) irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; (11) reckless or self-destructive behavior; (12) hypervigilance; (13) exaggerated startle response; (14) problems with concentration; (15) sleep disturbance.; (16) depressed mood; (17) anxiety; (18) suspiciousness; (19) panic attacks more than once a week; (20) mild memory loss, such as forgetting names, directions, or recent events; (21) impaired judgment; (22) disturbances of motivation and mood; (23) difficulty in establishing and maintaining effective work and social relationships; (24) difficulty adapting to stressful circumstances, including work or a work like setting; and (25) impaired impulse control, such as unprovoked irritability with periods of violence.  

The Veteran reported leaving his job in the insurance business due to lack of physical and emotional ability.  He denied suicidal ideation at the time, but reported that he was scheduled to seek residential treatment for his PTSD in the next few weeks.  The Veteran was observed to be appropriately groomed with thought content and process logical and sequential, and no memory deficits.  The Veteran reported employment issues including the inability to communicate, remember and follow instructions consistently, respond in a reasonable manner, and inappropriate communication with customers, the public, coworkers, and supervisors.  The examiner observed that because of the Veteran's psychological and behavioral symptoms he was unable to communicate, remember, follow instructions on a consistent basis, use judgment, show insight, or think abstractly, and that he was unable to adapt to changes, stress, or demands at work. The examiner concluded that the Veteran is unable to work in a loosely supervised situation, requiring little interaction with the public. 

The Veteran's relevant VA treatment records are as follows.  In December 2008, the Veteran reported that he felt that he needed help with his current marriage.  He explained that prior to his deployment he was a happy, joking person and that his then wife said that now he is different.  He report excess drinking post-deployment, as well as lack of motivation to socialize, go out, or do things he used to enjoy, like golf.  The Veteran reported plans to return to college to finish a major in entrepreneurship, but reported that he did not feel as driven as he once was and that he was lacking in confidence.  The Veteran endorsed symptoms of depression, difficulty concentrating, and difficulty falling asleep.  He also reported intrusive thoughts and feelings to include heightened feelings of stress, decreased appetite in the morning followed by large meal late in the day, less time spend with friends, and a feeling of sluggishness despite getting a sufficient amount of sleep.  He denied suicidal ideation or violent behavior.  The Veteran was well-groomed, cooperative, with normal affect, speech, and thought process.  His insight and judgement were observed to be fair.  He was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  This diagnosis was later changed to depressive disorder, not otherwise specified; rule out PTSD in May 2009.  At that time the Veteran reported increased emotional detachment to the point where he would fail to notice his spouse was speaking to him or his parents would visit and he could not care less.  He rated his depression as 7.5 on a 10 point scale, and his anxiety as a 6 out of 10 on a 10 point scale.  The Veteran denied suicidal ideation.  Memory, concentration and judgment were observed to be intact, but the Veteran's insight was poor.  The Veteran also reported a weird dream, and the Veteran was scheduled for a full mental health evaluation during which the Veteran reported that he was surprised that he had completed his last semester of schooling due to his difficulty concentration, and symptoms of depression, hyperarousal, anxiety, avoidance of crowds, panic attacks, emotional detachment, intrusive thoughts and bad dreams were discussed.  The Veteran reported the onset of symptoms following his October 2008 deployment.  He also discussed marital discords, and his wife not following up on pursuing couples counseling.  The Veteran was formally diagnosed with PTSD at that time.

An August 2009 VA treatment record documents that the Veteran reported that he was a senior in college and that the Veteran described himself as being very motivated; the Veteran also indicated that he was starting a 4 month employment program with an insurance company.  In September 2009 the Veteran reported that his "obsessing" had reduced and that his anxiety was going away, but that he remained uncomfortable talking to people during the day at work and still felt unmotivated.  He reported that he could not sleep without medicine, but slept well when he did take it.  The Veteran reported a feeling of numbness.  In October 2009 he reported that he had a roommate, and that he was going out to a concert and then the state fair.  He reported no longer feeling numb or anxious and that he was talking more in class.  In February 2010 the Veteran reported that he was working full time, and that he liked that his job kept him busy.  He reported ongoing depression and dating a girl that he did not love but that he thought loved him.  He reported that he was not contacting other people including his parents as much as he had previously been, and that his alcohol consumption was increasing, and that he was spending more money than he should.  

In February 2010 the Veteran reported hypervigilance after hearing a military helicopter, and that he must stay in the corner of the room when he went to restaurants.  He reported a having a flat affect and that he was planning on moving out due to housekeeping issues with his roommate and that he was liking his girlfriend more as time went on.  His speech was goal-directed, and insight, judgement and impulse control were good.  The Veteran reported increased drinking and gambling in April 2010, and increase in crazy dreams at night of either war or his ex-wife.  He expressed feelings of helplessness and hopelessness.  The Veteran reported a further increase in gambling and alcohol consumption in July 2010 and requested help with this.  In January 2011, the Veteran reported improved sleep but anxiety was noted to be higher than normal and no cognition or memory impairment was noted.  The Veteran's motivation, insight, impulse control, and judgement were noted to be good.  In July 2011 the Veteran reported some success decreasing drinking but an increase in combat related dreams, flashbacks, and hyper-alertness. The Veteran reported that he was transferring to another location for his job.  

The Veteran stopped attending mental health treatment for a period of time, but September 2012 VA treatment records note that he continued to take antidepressants during this time.  In October 2012 the Veteran reported that he was engaged and that he remained independent in his activities of daily living.  He expressed a need to keep his job and ongoing chronic psychiatric symptoms, including nightmares, vigilance, and anxiety.  The Veteran reported that he was not happy in his current roles, that his fiancé had noted his change in mood, lack of socialization, low libido, and being withdrawn.  He reported issues with accepting procedural changes at work, and low frustration tolerance while driving.  He also report anxiety about egress and safety in public.  In April 2015, the Veteran identified his wife, parents, and sister as supportive and was still employed full-time at an insurance company.  The Veteran reported he had cut back on his drinking due to his wife's concern.  The Veteran reported some career changes in September 2015 doing disaster relief and that his marriage was going okay.  In April 2016 the Veteran reported reducing his medication but that he had an increase in social anxiety.  In December 2016, the Veteran expressed concern over his current pattern of alcohol consumption and endorsed marital discord.  He continued to endorse intermittent symptoms of depression to include low energy, low mood, irritability, isolative behavior, rumination, and sleep disturbance that had been exacerbated over the preceding two years; the Veteran attributed this to his disaster site assessor.  The Veteran's previous gambling habit was noted to have ceased in January 2017.  The Veteran reported increased drinking over the preceding year due to being on the road a lot, living out of hotels for work, drinking to help him sleep after coming home from work.  The Veteran expressed an interest in residential treatment for his PTSD and alcohol consumption in July 2017. 

Between December 2008 and March 2018 the Veteran was assigned a GAF scores ranging from 50 to 70, with a score of 60 as the most commonly assigned GAF.  For the most part, the Veteran consistently denied suicidal ideation, but he did admit to episodic hopelessness.  However, in September 2017 the Veteran admitted to having thoughts about taking his own life during periods of marital discord, at other 2017 VA treatment records reveal that the Veteran's parents took his gun away from him due to suicidal ideation with planning.  In November 2017 the Veteran expressed suicidal ideation in the preceding six months before entering a residential PTSD program.  He explained that he had thoughts of a plan to shoot himself but did not follow through because he was not at home, and that he had this plan for greater than one year.  He explained that he was currently employed and he hoped that making changes at work would help. He identified good family support and that going home at night to see his animals helped.  However, later that month he had to speak with a therapist because his wife had sprung a divorce on him.  In December 2017 the Veteran admitted to fleeting suicidal ideation after his wife had suggested divorce.   The Veteran completed residential PTSD therapy from September to October 2017.   As of March 2018 the Veteran and his wife were completing marital therapy.

In December 2017 the Veteran reported that his PTSD symptoms had drastically worsened.  He expressed thoughts of violence towards others, suicidal thoughts, panic attacks, starting to see shadows and reflections as threats, that he had stopped dressing in business clothes at work, the he was reclusive at work due to hypervigilance, and had anger.  He related his worsening of symptoms to work as a catastrophe claims adjuster, which required him to travel, and during which time his drinking, anxiety, and alertness increased, particularly during inspections in weather stricken areas.  He reported that during his last days in the office, he could barely function or completed his job duties.  In the Veteran's September 2009 Notice of Disagreement (NOD), he indicated that he felt that his PTSD was worse than what was reflected on his examination reports.  

The Board notes that a July 2017 letter from the Veteran's former employer indicated that an attempt to provide him reasonable accommodation for his PTSD was made.  Initially the Veteran was granted intermittent leave to attend appointments for duration of 8 weeks.  An August 2017 letter indicates that the Veteran was later granted permission to work from home in April 2017 but that his disability was found to affect his customer service over the phone.  After a period of extended leave the Veteran's last date of employment was August 11, 2017.  An August 2017 letter form the Veteran's readjustment counseling therapist expressed an opinion that the Veteran is unable to obtain or maintain stable employment due to the severity of his PTSD symptoms.

The Board finds that although it is clear that the Veteran's symptoms fluctuated over the course of the appeal period depending on his personal circumstances to include his work environment and his marital relationships, there is sufficient probative evidence of occupational and social impairment with deficiencies in most areas prior to June 20, 2017.  In this regard, the Board notes that although the Veteran has frequently denied active suicidal or homicidal ideation, he expressed suicidal thoughts as early as 2009 following his first divorce, and suicidal thoughts with plan from approximately the fall of 2016 through November 2017.  Additionally, despite good family support he has demonstrated deficiencies in family life through his feelings of detachment, apathy, and anhedonia.  The Veteran's VA treatment records also demonstrate deficiencies in judgment and mood due to symptoms of suicidal ideation, and near continuous depression affecting the ability to function appropriately and effectively, difficulty in adapting to stressful circumstances, in this case, the hours and travel required by the Veteran's job, and the inability to establish and maintain effective relationships.  Accordingly, the Board finds that the criteria for entitlement to a rating of 70 percent for the Veteran's service-connected PTSD have been met prior to June 20, 2017.  

However, the Board finds that the criteria for total social and occupational have not been met for any portion of the appeal period.  Although the Board acknowledges that the Veteran terminated his employment in part due to mental health symptoms, his level of social impairment remains less than total.  Although the claims file review demonstrates that the Veteran struggles substantially in his familial and marital relationships, his VA treatment records indicate that his relationships with his immediate family have consistently remained intact, and that the Veteran has demonstrated an effort to resolve marital discord; such facts are not consistent with total social impairment.  Additionally, the Veteran also lacks symptoms of similar severity to persistent delusions and hallucinations, persistent danger of hurting self or others, inability to perform activities of daily living including the ability to maintain minimum personal hygiene, disorientation to time and place, and memory loss of own name, close relatives, or own occupation.  Moreover, the Veteran's most severe symptoms to include suicidal ideation and other symptoms as summarized above are contemplated by the 70 percent rating criteria.  Accordingly, the Board finds that the criteria for a 70 percent rating, but not higher, for service-connected PTSD, have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2017).

III. Entitlement to a TDIU

Total disability ratings for compensation may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a) (2017).  Such a rating is referred to as a TDIU.  To be considered for assignment of a schedular TDIU the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, to calculate whether the Veteran has a 60 percent rating or 40 percent rating for at least one disability, the following types of disabilities may be combined: (1) disabilities of one or both upper extremities, or of one or both lower extremities; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  Such disabilities may be combined in accordance with 38 C.F.R. § 4.25, Table I.

Here, the Veteran is service connected for PTSD, among other conditions, which, as discussed above, is now rated at 70 percent for the entire appeal period.  He therefore meets the minimum schedular eligibility requirements for TDIU entitlement.  Thus, the remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.   Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

As noted above, the Veteran has already been afforded entitlement to a TDIU from January 5, 2017 onwards.  Addressing the portion of the appeal period prior to January 5, 2017, the Board finds that there is insufficient probative evidence of entitlement to a TDIU.  Although the evidence of record documents significant PTSD symptoms, including the ability to establish and maintain effective relationships and difficulty adapting the stressful circumstances, there is no evidence that the Veteran's PTSD symptoms alone, or in combination with his physical symptoms prevented his ability to secure or maintain substantially gainful employment prior to January 5, 2017.  In this regard the Board notes that the record demonstrates a stable, full-time employment history, successful completion of a bachelor's degree, and participation in an employment program prior to graduation from college with the same employer.  Such recent and consistent educational and occupational history is not consistent with the inability to procure or maintain substantially gainful employment.  The record indicates that the Veteran worked fulltime with State Farm through January 4, 2017, after which he was placed on non-deployable status with pay to attend VA appointments (disability leave); ADA was granted April 27, 2017 to accommodate work from home; on FMLA protective leave effective May 4, 2017 which was exhausted July 26, 2017; and finally released from employment on August 11, 2017.  Accordingly, the criteria for entitlement to a TDIU prior to January 5, 2017 have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


ORDER

Entitlement to a rating of 70 percent, but not higher, for service-connected PTSD is granted prior to June 20, 2017, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for the Veteran's service-connected PTSD from June 20, 2017, is denied.

Entitlement to a TDIU prior to January 5, 2017, is denied.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

The Board notes that it was specifically requested by the Board that the April 2009 private audiometric results be interpreted by a VA audiologist in its May 2013 and March 2017 Board remand decisions.  Although a VA audiometric examination was provided in June 2017, the April 2009 private audiometric results were not interpreted.  Although the Board notes that the June 2017 VA audiometric examination did not produce audiometric results consistent with hearing loss as defined by 38 C.F.R. § 3.385 (2017) for VA disability purposes, the April 2009 private audiometric results still need to be addressed.  Accordingly, remand for the previously requested addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to an appropriate clinician for procurement of an addendum opinion addressing the April 2009 private audiometric results.  The examiner should interpret the April 2009 audiometric results and provide an expert opinion as to whether the graph reflects right ear hearing loss under the standard set forth in 38 C.F.R. § 3.385.  Then the examiner should provide an opinion as to whether the Veteran has right ear hearing loss consistent with 38 C.F.R. § 3.385.

a. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the supplemental report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the remaining issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


